                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )      Cause No. 1:16-cr-0195-SEB-MJD
                                              )
ARAN J. TRIPLETT,                             )                              - 01
                                              )
                       Defendant.             )



                            REPORT AND RECOMMENDATION

       On June 13, 2019, the Court held a hearing on the Petition for Warrant or Summons for

Offender Under Supervision filed on April 29, 2019 and a supplemental petition filed on May

16, 2019. Defendant Triplett appeared in person with his appointed counsel Loren Collins. The

government appeared by MaryAnn Mindrum, Assistant United States Attorney. U. S. Parole and

Probation appeared by Officer Troy Adamson.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.      The Court advised Defendant Triplett of his rights and provided him with a copy

of the petition. Defendant Triplett orally waived his right to a preliminary hearing.

       2.      After being placed under oath, Defendant Triplett admitted violation number 1.

[Docket No. 24.] Government moved to dismiss violation numbers 2, and 3 and the same

granted.

       3.      The allegations to which Defendant admitted, as fully set forth in the petition, are:
       Violation
       Number          Nature of Noncompliance


            1          “The defendant shall not commit another federal, state, or local crime.”

                       On April 25, 2019, Mr. Triplett was charged in Marion County, Indiana,
                       with 9 counts of Theft of new laptops from his employer, Eli Lilly. The
                       total loss amount from Eli Lilly is $9,491. According to the probable cause
                       affidavit, the offender pawned the stolen laptops to obtain cash. He is
                       charged in Marion County under cause number 49G09-1904-F6-015922. A
                       warrant was issued for his arrest.

       4.       The parties stipulated that:

                (a)    The highest grade of violation is a Grade B violation.

                (b)    Defendant’s criminal history category is V.

                (c)    The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 18 to 24 months’ imprisonment.

       5.       The parties jointly recommended a sentence of twenty (20) months with no

supervised release to follow. Defendant requested placement at FCI Terre Haute.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

his supervised release should be revoked, and that he should be sentenced to the custody of the

Attorney General or his designee for a period of twenty (20) months with no supervised release

to follow. The Defendant is to be taken into custody immediately pending the District Judge’s

action on this Report and Recommendation. The Magistrate Judge will make a recommendation

of placement at FCI Terre Haute.




                                                  2
       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.




         Date: 6/26/2019




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office, United States Marshal




                                               3
4
